DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
2.	Applicants’ amendment filed on 10/07/21 has been fully considered and entered. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney William R. Allen on 01/12/22.
4.	The application has been amended as follows: 
	Amend claims 1 and 17 as follows:
--1. (Currently Amended) A structure for a polarizer, the structure comprising: 
a first waveguide crossing including a first arm, , and a junction connecting the first arm and the second arm; and 
a first waveguide loop having an input port coupled to the first arm of the first waveguide crossing and an output port coupled to the second arm of the first waveguide 
17. (Currently Amended) A method of forming a structure for a polarizer, the method comprising: 
forming a first waveguide crossing including a first arm, , and a junction connecting the first arm and the second arm; and 
forming a first waveguide loop having an input port coupled to the first arm of the first waveguide crossing and an output port coupled to the second arm of the first waveguide crossing, wherein the first waveguide loop directly connects the first arm and the second arm of the first waveguide crossing.--

Reasons for Allowance
5.	Claims 1-20 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claims 1 and 17. Specifically, the prior art fails to disclose a method and an apparatus of a structure for a polarizer, the structure comprising a first waveguide crossing including a first arm, a second arm, and a junction connecting the first arm and the second arm; and a first waveguide loop having an input port coupled to the first arm of the first waveguide crossing and an output port coupled to the second arm of the first waveguide crossing, the first waveguide loop directly connecting the first arm and the second arm of the first waveguide crossing.  
Claims 2-16 depend from claim 1. 

The prior art is simply silent to such method and structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883